Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments filed 8/25/22 are acknowledged.  The previous 112(b) rejections of claims 1-2, and 4-8 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, it recites the limitation “during said intermediate machining operation, at least one portion of said first external surface comprised in said first layer is made with a particular curved surface” and it is unclear if this requires the intermediate machining operation to create the first layer (make) which contradicts the limitations of claim 1, or perform geometric alignment on the first layer so that it is curved.  It is also further unclear if this claim limitation requires something to be done to the first layer, or that at this point in the steps of the method the first layer is curved to meet the limitation (such that if the first layer was created in the first coating operation with a curved external surface that suffices).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling et al. (US 20160176126 A1, hereinafter “Kissling”) and further in view of Noirot et al. (US 20160263698 A1, hereinafter “Noirot”)
Regarding Claim 1, Kissling discloses a method for fabricating a composite timepiece or jewellery component (par. 0004) comprising at least one decoration affixed to a substrate (par. 0026) which has at least one apparent surface intended to remain visible (fig. 3), wherein the following operations are performed in this order: in an initial operation, making a base in a substrate (par. 0005 third step) which has at least one apparent surface intended to remain visible (fig. 3); performing a first coating operation wherein each said polished apparent surface comprised in said base is coated with a deposition of a first transparent or coloured semi-transparent layer of a first material (par. 0005 fourth step) performing a first transfer operation of affixing and bonding at least one decorative element on a first external surface comprised in said first layer (par. 0005 fifth step); performing a second coating operation wherein said first layer and each said decorative element carried by said first layer is coated with a deposition of a second layer of a transparent treatment material (par. 0005 eight step)
Kissling does not explicitly disclose the first polishing operation for mirror polishing each said apparent surface intended to be seen by the user in the order as specified by the claim, nor that the first coating operation and second coating operation are by a dry process, or PVD or CVD or ALD process, or lacquering or zapon varnish process.  Additionally, Kissling does not explicitly disclose a step of performing an intermediate machining operation wherein geometric alignment is performed on said first layer and/or a polishing operation is performed on a first external surface of said first layer, after the first coating operation and before the first transfer operation.  
Noirot discloses a process for decorating a timepiece component in which a surface is first prepared and then in a first polishing operation [E2], mirror polishing each said apparent surface intended to be seen by the user (fig. 1).  It is further stated that this step may be carried out at any moment of the decorating process before the surface-structuring step (par. 0056), which means that it may also be done between the step of depositing a protective layer [E3] and the fixing step [E4] (fig. 1).  Noirot also discloses that coating operations for a decoration may be done by process such as lacquering of PVD processes (par. 0003) and that this step may be carried out at any moment of the decorating process before the surface-structuring step
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kissling to include the polishing operations of Noirot for the benefit of creating a very smooth polish or other appearance to the surface to be viewed and decorated as disclosed by Noirot (par. 0037-0038).  Further, using the processes of lacquering or PVD process of Noirot for the coating operations would have been obvious given that they are specific ways to accomplish the process disclosed by Kissling in lieu of particular instructions on what the processes to use for layering and similarly common in the art.  
Regarding Claim 21, Kissling further provides that a PVD process may be used for the first coating operation (par. 0036) and as stated above in the rejection of claim 1, Noirot discloses using a PVD process for a second coating operation (par. 0003).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kissling et and Noirot as applied to claim 1 above, and further in view of Jeanrenaud et al. (US20120244326A1, hereinafter “Jeanrenaud”).
Regarding Claim 5, Kissling and Noirot do disclose fastening of the decorative element to an external surface of the first layer (Kissling par. 0005), however they  
do not disclose that during the initial operation, the apparent surface is made with a particular curved shape, and wherein, prior to performing a first transfer operation, the first layer is made, and the first external surface of said first layer corresponds to said particular curved shape.
Jeanrenaud discloses a method for creating a decorated enameled part wherein, during an initial operation, at least one apparent surface [31] is made with a particular curved shape (fig. 5, par. 0048), and wherein, prior to performing a first transfer operation, a first layer is made, and the first external surface of said first layer [33] corresponds to said particular curved shape (fig. 6), at least one said decorative element being affixed to the first external surface of said first layer with an adhesive fastening during said first transfer operation (par. 0050, fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kissling and Noirot to achieve a unique variations in 3d aesthetic design, as taught by Jeanrenaud. One having ordinary skill in the art would have found the unique aesthetic variation particularly desirable in applications that attempt desirable aesthetics in regard to sun, moon, and star designs as taught by Jeanrenaud and in depicting the steps of the process Jeanrenaud strictly uses a curved substrate and additional layers (figs. 5-8) in instruction.
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. 
Regarding the amended claim 1, the limitations of claim 3 were rejected in the previous non-final office action by Kissling performing geometric alignment on said first layer (par. 0005 sixth step).  This rejection does not explicitly apply to the amended claim 1 as putting the limitations for performing the intermediate machining operation between performing the first coating layer and the first transfer operation yields a different result than the previous claim 3 which stated the intermediate machining operation is done after the first coating operation only.  Nonetheless, Kissling as modified by Noirot does disclose the steps of claim 1 in the order presented as Noirot provides for an intermediate machining operation [E2] to be performed any time before the transfer operation (par. 0056) and thus discloses putting it between the first coating operation and the first transfer operation, especially given that there are only so many steps to put the intermediate machining operation between before surface structuring [E20] (fig. 1).  
Regarding claim 21, in addition to what was stated in the non-final action that Noirot discloses using a PVD process for a second coating operation (par. 0003),  Kissling discloses alternative options for the first coating operation including implementing PVD processes (par. 0036), which one of ordinary skill in the art would be able to implement along with the other steps of the cloisonné technique.  
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art used to reject claim 5 does not further disclose the limitations of claim 7 for making the base with marker elements such that the first layer is made with complementary marker elements for positioning of bonding.  Additional prior art does not provide sufficient disclosure to further modify the combination of the three references used in claim 5 for these unfound limitations.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lauper (US 20150289613 A1) discloses a decorative piece and its method of manufacture which allow setting of the aesthetic element on a part made of materials which do not have sufficient plastic deformation and discloses principles of electroforming for filling hollows used for setting including PVD and CVD techniques.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833